t c memo united_states tax_court jeffrey thomas kearney petitioner v commissioner of internal revenue respondent docket no filed date jeffrey thomas kearney pro_se steven w labounty for respondent memorandum opinion ruwe judge respondent determined a deficiency in petitioner's federal_income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure ‘respondent conceded that the addition_to_tax under sec_6654 does not apply unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in saint peters missouri at the time the petition was filed petitioner has not filed a federal_income_tax return for in the notice_of_deficiency respondent determined that petitioner had income consisting of wages reported on forms w-2 in the amount of dollar_figure a capital_gain from the sale of stock of dollar_figure and taxable_distributions from petitioner's qualified_retirement_plan of dollar_figure for after allowance of the standard_deduction for and one exemption petitioner's tax_liability was determined based on the rates applicable to a single_person thereby resulting in a base income_tax_liability for of dollar_figure respondent also determined that taxable_distributions to petitioner from his qualified_retirement_plan are subject under sec_72 toa penalty of percent as a result of premature distributions and that petitioner was liable for the sec_6651 addition_to_tax for failure_to_file a tax_return in his petition and amended petition petitioner did not assign error to any single adjustment made by respondent in the notice_of_deficiency or allege facts to support any assignment of error rather petitioner alleged in his petition that the irs does not have legal jurisdiction over me to assess a tax against me they lack the authority and in my written requests to them to prove their authority they chose to break the law by not responding in his amended petition petitioner alleges that the irs has no legal authority to assess a tax delinquency in the amount of dollar_figure against me the amended petition asserts that the delinguency assessment in the amount of dollar_figure should be ordered to be held null and void as it does not apply to compensation_for labor in his second amended petition petitioner admits that during he received wages of dollar_figure ira_distributions of dollar_figure and pension annuity distributions of dollar_figure more than respondent determined in the notice_of_deficiency petitioner assigned error only to the determination that such amounts are subject_to taxation in the second amended petition petitioner alleged that his filing_status for is head_of_household that he is entitled to claim three exemptions one for himself and two for dependents described as his son and daughter and that he has various itemized_deductions petitioner offered no evidence to support his alleged filing_status his claim of three exemptions or his purported itemized_deductions in general the determinations made by the commissioner ina notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b 78_tc_646 ndollar_figure 73_tc_736 petitioner has not offered any evidence to show that respondent's determination is in error we therefore uphold respondent's determination as modified by his concession the petition amended petitions and petitioner's brief contain nothing but typical tax_protester rhetoric we see no need to address painstakingly petitioner's basic arguments indeed they have already been addressed by another court petitioner is not exempt from federal_income_tax see 82_tc_403 except with respect to the addition_to_tax under sec_6654 decision will be entered for respondent ‘see in re kearney no bankr e d mo date
